DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 05 February 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. In particular, the substitute specification filed on 05 February 2021 has been entered and obviates the prior objection to the specification. Further, the Sequence Listing filed on 05 February 2021 has been entered.
Election/Restrictions
3. In the reply of 17 July 2020, Applicant elected without traverse Group I and the combination of probes for Marker set 3 of each of SEQ ID NO: 7, 84, 109, 49, 5, 9, 113, 90, 2, 8, 87, 118 and 119, and the species of a locus that comprises a SNP in the reply and the primers of SEQ ID NO: 20 and 21.
	In the reply of 05 February 2021, Applicant amended the claims. Currently, there are no independent claims that encompass the elected combination of the 13 probes of Marker set 3. Since the claims as amended recite a method that requires at least 4, 5, 6 or 7 of the recited probes of Marker set 3 selected from SEQ ID NO: 107-119 and the recited probes in claim 1 include 4 of the originally elected probes of SEQ ID NO: 109, 113, 118 and 119, the elected species is now considered to be limited to the combination of the 4 probes in Marker set 3 of SEQ ID NO: 109, 113, 118 and 119.
limited to a primer set consistent with the elected marker set 3 and did not cancel the originally elected primers of SEQ ID NO: 20 and 21. Thus, the election of primers is still limited to SEQ ID NO: 20 and 21. Claim 20 is withdrawn from consideration because the elected primers of SEQ ID NO: 20 and 21 are not consistent with the election of the probes of marker set 3 of SEQ ID NO: 109, 113, 118 and 119. 
Claim Status
4. 	Claims 1-6, 9, 12, 13, 16, 18-23 are pending.
	Claims 2, 3, 12, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4-6, 9, 16, 18, 19 and 21-23 read on the elected invention and have been examined herein to the extent that the claims read on the elected species of the combination of each of SEQ ID NO: 109, 113, 118 and 119. The claims include the non-elected subject matter of the additionally recited probes and combinations thereof. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 

Claim Objections
5. Claims 19-20 are objected to because these dependent claims improperly utilize the article “A” in referring to the prior claim (i.e.., “A method according to claim 9” as recited in claim 19). Claim 19 should be amended to recite the article “The” rather than “A” – i.e., “The method according to claim 9.” 
Maintained / Modified Improper Markush Grouping Rejection
6. Claims 1, 4-6, 9, 16, 18, 19 and 21-23 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong 
	The Markush groupings of the markers of Marker set 3 and combinations and subcombinations thereof – i.e., combinations of 4, 5, 6 or 7 or more of SEQ ID NO: 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118 and 119 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each marker and gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the markers and genes comprise nucleotides. The fact that the markers and genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with breast cancer or a subgroup of breast cancer. Accordingly, while the different makers and genes are asserted to have the property of being correlated with breast cancer or a breast cancer subgroup, they do not share a substantial structural similarity essential to this activity.
Further, the recited markers and genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that markers and genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited markers and genes 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. Response to Remarks:
	The response indicates that the rejection was over the groupings of the markers of marker set 1, 2 and 3 and states that the rejection has been obviated by the amendment to the claims.
	However, the rejection indicated that the improper Markush grouping was not only that of marker set 1, marker set 2 and marker set 3, but also the subcombinations and combinations of the different probes in each marker set  - i.e.,  “at least 4, 5, 6 or 7” of the 13 probes of marker set 3. It is maintained that this Markush grouping is improper because the probes do not share a significant chemical structure essential to the asserted common use / activity of being indicative of a breast cancer, or a subtype of breast cancer or there is no expectation from the knowledge in the prior art that the recited probes in claim 1 behave in the same manner and can be substituted for one another with the same intended result achieved of detecting breast cancer.

Maintained / Modified Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 9, 16, 18, 19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf,
which is now incorporated into MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a chromosomal interaction (as “represented” by the probes of SEQ ID NO: 109, 113, 118 and 119) and the occurrence of a breast cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require performing the step of “determining” the presence or absence of a chromosome interaction relating to a chromosome state. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by mentally interpreting the results of hybridization reactions with the probes. Such “determining” thereby encompasses processes that may be performed mentally and thus is an abstract idea.

Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of contacting nucleic acids with other nucleic acids or cross-lining chromosome regions, cleaving the cross-linked regions and ligating the cross-linked cleaved regions is part of the data gathering process necessary to observe the judicial exception. This step does not practically apply the judicial exception.
Claim 16 recites a step of administering a therapeutic agent that prevents or treats breast cancer to an individual. However, the administering step is conditional and only occurs if the interaction is detected. However, the claim encompasses not detecting an interaction (i.e., the absence of an interaction). Since the administering step need not occur, claim 16 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Claims 1, 5, and 6 do not recite any non-patent ineligible steps.  Note that claim encompasses methods which are only further limiting from claim 1 in that they require that the determining is in a sample from an individual and thereby any conventional method may be performed to detect hybridization. The additionally recited step of hybridizing a first and second set of nucleic acids was well-known, routine and conventional in the prior art. 
Regarding claim 9, the recited steps were well-known, routine and conventional in the prior art. See, for example, the previously cited teachings of De Laat et al (U.S. PGPUB 2010/0075861; cited in the IDS). For instance, De Laat teaches a method comprising:
Claim 1. A method for analysing the frequency of interaction of a target nucleotide sequence with one or more nucleotide sequences of interest (e.g. one or more genomic loci) comprising the steps of: (a) providing a sample of cross-linked DNA; (b) digesting the cross-linked DNA with a primary restriction enzyme; (c) ligating the cross-linked nucleotide sequences; (d) reversing the cross linking; (e) digesting the nucleotide sequences with a secondary restriction enzyme; (f) ligating one or more DNA sequences of known nucleotide composition to the available secondary restriction enzyme digestion site(s) that flank the one or more nucleotide sequences of interest; (g) amplifying the one or more nucleotide sequences of interest using at least two oligonucleotide primers, wherein each primer hybridises to the DNA sequences that flank the nucleotide sequences of interest; (h) hybridising the amplified sequence(s) to an array; and (i) determining the frequency of interaction between the DNA sequences.
De Latt further teaches labeling probes with art-recognized conventional fluorescent labels (para [0252-0254]) and probes that may be 25 nucleotides in length (and thereby between 10-40 nucleotides; see para [0279]).
This finding is also evidenced by the disclosure of EpiSwitchTM technology in Jakub et al (Melanoma Research. 2015. 25: 408-411; cited in the IDS), and 3C technology in Stadhouders et al (Nature Protocols. 2013. 8(3): 509; cited in the IDS).
Further, regarding claim 18, methods of performing qPCR with primers and probes were also well-known, routine and conventional in the prior art. See, for example, the review article of Crutchley et al (Biomarkers in Medicine. 2010. 4(4): 611-629; cited in the IDS) which discusses the well-known techniques of 3C, 4C and 5C.
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that claims do not require using specific, non-conventional nucleic acid probes. Rather, the claims require the use of any reagent to detect any type of chromosome interaction “represented by” (e.g., similar in some unspecified manner) the elected 4 probes of Marker Set 3. 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states:
“As described in the specification, the process of detection includes detecting a ligated sequence of a relevant chromosome interaction using a probe wherein the ligated sequence comprises sequences from two chromosome regions that come together in an epigenetic chromosome interaction and the probe binds to the ligation site. (See specification as filed at pages 20-21.) Thus, the probes of the invention do not bind to a strictly natural sequence as alleged, but rather bind to a sequence created by a process of chromosome cross-linking and ligation. This process is the EpiSwitch™ system disclosed in the specification, which is based on cross-linking regions of chromosome which have come together in the chromosome interaction, subjecting the chromosomal DNA to cleavage, and then ligating the nucleic acids present in the cross-linked entity to derive a ligated nucleic acid with sequence from both the regions which formed the chromosomal interaction. (See specification at page 6.) Therefore, the sequence detected is not natural genomic sequence but sequence that results from the artificial linking of two separate chromosome regions.”

These arguments have been fully considered but are not persuasive. First, with respect to claims 1, 4-6 and 16, the claims recite generically “determining” the presence or absence of a chromosome interaction. The claims do not require performing the method of EpiSwitch™. Thus, the arguments are not persuasive because they are not directed to limitations recited in the claims. While claims 9, 18, 19, and 21-23 require performing the steps of cross-linking, digesting and ligating the products, the fact that the product that is detected is a non-naturally occurring product is not relevant to the inquiry at hand. A claim is not patent-eligible because it detects a non-naturally occurring product. As set forth in the rejection, the claims recite judicial exceptions and 
The response argues that claim 1 is directed to detecting a specific panel of markers.
This argument is not persuasive because it again is directed to limitations that are not recited in the claims. The claims encompass detecting any chromosome interaction “represented” by SEQ ID NO: 109, 113, 118 and 119. As discussed in detail in the previous Office action and below, it is unclear as to what constitutes an interaction represented by the listed sequences. This is not a specific interaction and the claims do not require the use of any specific probes to detect the interaction. 
The response states “Applicant respectfully submits that the detection of a ligated sequence of two chromosomal regions in a method that is statistically significant for detecting breast cancer reflects a ‘practical application’ and not solely a law of nature.”
This argument is not persuasive. The claims do recite the law of nature of the correlation of an undefined interaction and breast cancer. An assertion that the specification discloses that breast cancer can be detected using a method of EpiSwitch with the probes consisting of SEQ ID NO: 109, 113, 118 and 119 is not persuasive because the claims are not limited to such a method. Further, detecting breast cancer per se is not a practical application. It is merely a statement of the law of nature. Again, the claims do not recite something significantly more than the law of nature and recited abstract process of “determining” (in e.g., claim 1) since the claims do not require performing the conventional method of EpiSwitch using a set of specific non-
Maintained / Modified Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9, 16, 18, 19 and 21-23are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 4-6, 9, 16, 18, 19 and 21-23 are indefinite over the recitation of “chromosome interactions represented by the following probes of Marker Set 3.” This phrase is not clearly defined in the specification or the claims and there is no art recognized definition for this phrase. It is unclear as to what is meant by chromosome interactions represented by probes. The elected probes are not themselves a chromosome interaction and it is unclear as to what would be encompassed by nucleic acid probes “representing” a chromosome interaction. Response to Remarks:
The response points to Appendix A and a diagram that the method of 3C. IT is argued that one would know what is meant by a chromosome interaction based on this diagram.

Maintained / Modified Claim Rejections - 35 USC § 11(a) – Written Description
9.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9, 16, 18, 19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.”  
The claims require detecting breast cancer by detecting a chromosomal interaction “represented” by the probes of SEQ ID NO: 109, 113, 118 and 119. 
Claims 1, 4-6 and 16 do not define the chromosomal interaction in terms of any specific structural attributes or any other relevant identifying characteristics. The claims include interactions that may be hybridization interactions, translocation interactions, methylation interactions, and interactions that are, or which occur as a result of a mutation or polymorphism.
Regarding the recitation that the chromosome interaction is “represented by” the probes in Marker Set 3 of SEQ ID NO: 109, 113, 118 and 119, neither the specification nor the claims provide a limiting definition of what is meant by “represented by” as it relates to a chromosomal interaction and probes. As broadly recited, the claims include chromosomal interactions that are detectable by the binding of the probes of SEQ ID NO: 109, 113, 118 and 119 to chromosomal sequences, or interactions that include any nucleotide or fragment of sequences thereof, or any interactions that occur in genes that are detected by, or include sequences present in, these probes 

“[0043] The chromosome interaction which is detected is preferably within any of the genes mentioned in Table 9. The chromosome interaction which is detected may be within any of the genes mentioned for marker set 1, 2 or 3. However it may also be upstream or downstream of the gene, for example up to 50,000, up to 30,000, up to 20,000, up to 10,000 or up to 5000 bases upstream or downstream from the gene or from the coding sequence.”

Moreover, the specification states that:
“[0034] As used herein, the term `epigenetic` and `chromosome` interactions typically refers to interactions between distal regions of a chromosome, said interactions being dynamic and altering, forming or breaking depending upon the status of the region of the chromosome.” 

Accordingly, the claims encompass a vast number of combinations of chromosomal interactions indicative of breast cancer that are not sufficiently described in terms of their complete structure or any other relevant identifying characteristics. 
However, the disclosure has described a limited number of epigenetic chromosomal interactions that result from two distal regions of a chromosome coming together, which epigenetic chromosomal interactions can be detected using the EpiSwitchTM assay with the ligated nucleic acid probes consisting of SEQ ID NO: 109, 113, 118 and 119. The “chromosome interactions” detected using these probes distinguish breast cancer patients from normal, control (non-breast cancer) subjects (see Example 3).
It is acknowledged that the specification teaches the general methodology for performing assays to detect the ligation of distal chromosomal sequences and for performing the EpiSwitchTM assay. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify 
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
 Thereby, a showing of how to potentially identify other chromosomal interactions indicative of a breast cancer subgroup, probes for detecting the interactions and breast-cancer (disease) related regions involved in chromosomal interactions is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of additional chromosomal interactions indicative of a breast cancer subgroup, probes for detecting the interactions and breast-cancer (disease) related regions involved in chromosomal interactions. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of chromosomal interactions indicative of a breast cancer subgroup, probes for detecting the interactions and breast-cancer (disease) related regions included in chromosomal interactions which are not described in the specification.	Response to Remarks:
	The response states:
“the claims are amended to recite specific chromosome interactions defined structurally on the basis of specific probe sequences which are each unique for the interaction. Thus, chromosome interactions which are expressly recited, fall outside the scope of the subject claims. Therefore, a skilled person would be able to use the sequence information of each probe sequence recited in the claims to identify the specific chromosome interaction it corresponds, without any ambiguity. Accordingly, the claims do not refer to a ‘genus’ of chromosome interactions undefined with respect to its structural features.”

These arguments have been fully considered but are not persuasive. Contrary to Applicant’s arguments, the claims do not recite any particular structure for the chromosome interactions. The interaction may be any type of interaction that occurs using a chromosomal sequence, such as hybridization interactions, translocation interactions, methylation interactions, and interactions that are, or which occur as a 
In particular, claims 1, 4-6 and 16 broadly recite detecting any “chromosome interactions represented by” the probes of SEQ ID NO: 109, 113, 118, and 119. As discussed above, the claims do not define what constitutes the chromosome interaction per se or what constitutes a chromosome interaction “represented by” the nucleic acid probes. Claim 4 encompasses alternative embodiments of detecting a DNA loop at the site of the chromosomal interaction or distal regions of a chromosome brought together in a chromosome conformation. However, these recitations do not adequately describe the structure of particular chromosome interactions that are diagnostic of breast cancer, wherein the interactions in some manner are associated with / similar to / “represented by” SEQ ID NO: 109, 113, 118 and 119.
Claims 9, 18, 19 and 21-23 recite steps of cross-linking any chromosome regions, subjecting the cross-linked regions to cleavage, ligating the cross-linked, cleaved regions and detecting the ligated products to detect the presence or absence of chromosome interactions. However, these claims still do not define what constitutes the chromosome interaction. Is a ligated nucleic acid intended to be a chromosome interaction? If so, it is unclear as to how the ligation of any chromosomal nucleic acids would constitute a chromosome interaction that indicates the occurrence of breast cancer. The claims do not require that SEQ ID NO: 109, 113, 118 or 119 are used as probes in the recited method or that these sequences are detected by the recited methods and do not clarify how detected the ligated product relates to the probes of SEQ ID NO: 109, 113, 118 and 119. 
It is maintained that the disclosure does not adequately describe a representative number of the generically recited chromosomal interactions “represented by” SEQ ID NO: 108, 113, 118 and 119 wherein the presence of the chromosomal interaction is indicative of the occurrence of breast cancer in a subject. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.